United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                November 9, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-11267
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

BARTOLO DOMINGUEZ,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 3:05-CR-18-1
                       --------------------

Before BARKSDALE, DeMOSS, and PRADO, Circuit Judges.

PER CURIAM:*

     Appealing the Judgment in a Criminal Case, Bartolo Dominguez

presents arguments that he concedes are foreclosed by United

States v. Mares, 402 F.3d 511, 519 (5th Cir.), cert. denied, 126
S. Ct. 43 (2005), which held that this court will give great

deference to the sentence imposed when the sentencing judge

follows the principles set forth in Mares, commits no legal error

in the procedure followed in arriving at the sentence, and gives

appropriate reasons for the sentence, by United States v. Alonzo,

435 F.3d 551, 554 (5th Cir. 2006), which held that a sentence

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-11267
                               -2-

within a properly calculated Guideline range is presumptively

reasonable, and by United States v. Duhon, 440 F.3d 711, 715 (5th

Cir. 2006), petition for cert. filed (U.S. May 18, 2006)(No.

05-11144), which held that the farther a sentence varies from the

applicable Guideline sentence, the more compelling the

justification based on factors in 18 U.S.C. § 3553(a) must be.

The Government’s motion for summary affirmance is GRANTED, and

the judgment of the district court is AFFIRMED.